        Case 1:18-cv-09812-AJN-SN Document 133 Filed 02/05/20 Page 1 of 2




Eric T. Krejci, Esq.
Direct Line:        212.805.3913
E-mail:             ekrejci@clausen.com
                                           February 5, 2020

VIA EMAIL
The Honorable Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      The People of the State of New York, by the Attorney General of the
                           State of New York v. Debt Resolve, Inc., et. al.
                           Case Number:          1:18-cv-09812
                           Our File Number:      28-3676-00-5

Dear Judge Netburn:

        This firm represents Defendants Debt Resolve, Inc., Progress Advocates, LLC, Student
Loan Care, LLC, Bruce Bellmare and Stanley E. Freimuth in the above-referenced action
(collectively, the “Debt Resolve Defendants”). We are writing to advise the Court that voluntary
Chapter 11 bankruptcy petitions were filed on behalf of Debt Resolve, Inc., Progress Advocates,
LLC and Student Loan Care, LLC in the United States Bankruptcy Court for the Southern District
of New York. The following case numbers were assigned:

        Progress Advocates – 20-22187
        Student Loan Care – 20-22186
        Debt Resolve – 20-22191

       Based on the filing of these petitions, the automatic stay implicated by 11 U.S.C. 362(a)
operates as a stay of this action. The Debt Resolve Defendants respectfully request that the docket
be updated to reflect this stay.

                                                       Respectfully Submitted,




                                                       Eric T. Krejci (ETK3172)



6454223.1
       Case 1:18-cv-09812-AJN-SN Document 133 Filed 02/05/20 Page 2 of 2




February 5, 2020
Page 2

                                          Clausen Miller PC
                                          28 Liberty Street, 39th Floor
                                          New York, New York 10005
                                          Phone (212) 805-3900
                                          ekrejci@clausen.com
                                          Attorneys for Defendants
                                          Debt Resolve, Inc.,
                                          Progress Advocates, LLC,
                                          Student Loan Care, LLC,
                                          Bruce Bellmare, and Stanley E. Freimuth




6454223.1
